OPINION

Per Curiam:

This appeal is from a summary judgment for Hughes Tool and against Sun Realty in the latter’s action to recover damages resulting from an alleged conspiracy to deny Sun Realty a commission for inducing the sale of the Landmark Tower Hotel in Las Vegas. Hughes Tool purchased the hotel from Plaza Tower, Inc., who also was named a party defendant and against whom the action still is pending.1 We have examined *74all papers before the court on the motion for summary judgment and can find nothing to suggest that a genuine issue of material fact concerning Sim Realty’s claim for relief is present.
Affirmed with costs to respondent.

 Although the action against Plaza Tower has not been decided, this appeal is permissible since the district court made the express determination required by Rule 54(b).